


Exhibit 10.624

 

[Chiron ltrhead]

 

 

August 12, 2003

 

Craig A. Wheeler

President Chiron BioPharmaceuticals

4560 Horton Street

Emeryville, CA  94608

 

Dear Craig:

 

This letter will serve to confirm changes to which you and the Company have
agreed regarding the $750,000 interest free forgiveable loan originally promised
to you in your offer letter dated August 2, 2001.  As you know, Chiron has
determined that it is unable to make the loan that it originally committed to
make to you in your offer letter and has agreed to make the payments described
below in lieu of that loan.  You recognize that you have no right to a Company
loan in the future.  All other terms of your offer letter remain the same.

 

In lieu of the forgiveable loan, the Company agrees to make the following
payments to you:  On the earlier of September 1, 2003 or the date you find a
home in the Bay Area you wish to purchase, the Company will pay you Four Hundred
Thousand Dollars ($400,000.00).  Subsequently, the Company agrees to pay you Two
Hundred Fifty Thousand Dollars ($250,000.00) on September 1, 2004, Two Hundred
Thousand Dollars ($200,000.00) on September 1, 2005 and Two Hundred Thousand
Dollars ($200,000.00) on September 1, 2006, provided that at the time such
payments are due, you have not voluntarily left the employment of Chiron or been
terminated for cause.  If the Company terminates your employment for reasons
other than cause, or in the event of a Qualifying Termination (as that term is
defined in the Prospectus Supplement to the 1991 Stock Option Plan dated
February 11, 2002) following a change in control, any remaining payment(s) due
to you would be made at the time of your termination, provided you execute
Chiron’s standard form of release.

 

Please sign below acknowledging your agreement with the above-stated terms.

 

Very truly yours,

/s/ Linda Short

Linda Short

Vice President, Corporate Resources

 

Acknowledged and Agreed to:

/s/Craig A. Wheeler

Craig Wheeler

Vice President, President, Biopharmaceuticals

 

 

 

--------------------------------------------------------------------------------

